1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6

7     FERNANDO NAVARRO HERNANDEZ,                     Case No. 3:09-cv-00545-LRH-WGC
8           Petitioner,
                                                      ORDER
9            v.
10
      WILLIAM GITTERE, et al.,
11
            Respondents.
12

13

14          In this capital habeas corpus action, on January 10, 2020, the petitioner,
15   Fernando Navarro Hernandez, filed a motion, pro se, complaining about several
16   aspects of his representation by appointed counsel. As Hernandez’s motion concerns
17   the attorney-client relationship, this matter will be handled ex parte. To protect the
18   confidentiality of communications between Hernandez and his counsel – to the extent
19   possible at this point – the Court has placed Hernandez’s pro se motion under seal
20   (ECF No. 225).
21          Hernandez’s counsel will be directed to consult with Hernandez regarding the
22   matters raised in his motion, and then file a status report under seal, informing the Court
23   of the status of the disputes reflected in the motion, and stating counsel’s position as to
24   how they should be resolved.
25   ///
26   ///
27   ///
28
                                                  1
1           IT IS THEREFORE ORDERED that Petitioner’s counsel are directed to consult

2    with their client regarding the disputes reflected in Petitioner’s pro se motion (ECF

3    No.225). Petitioner’s counsel shall, thereafter, within 60 days from the date of this order,

4    file, under seal, a status report informing the Court of the status of the disputes and

5    stating counsel’s position as to how they may be resolved.

6

7           DATED this 22nd day of January, 2020.
8

9
                                               LARRY R. HICKS
10                                             UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
